COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      Allen Bernard Gims v. The State of Texas

Appellate case number:    01-14-00279-CR

Trial court case number: 1262460

Trial court:              176th District Court of Harris County

         Appellant’s March 6, 2015 request for an extension of time to file appellant’s opening
brief is granted. Appellant’s opening brief is ordered to be filed on or before March 20, 2015.
        Appellant’s further request that “this appeal be abated, and the Court order the Court
reporter to file the transcript of the ruling and findings of fact on appellant’s motion to suppress
his statement” is denied. As stated in this Court’s March 5, 2014 order denying appellant’s
motion to abate, the supplemental reporter’s record filed a month ago (on February 5, 2015)
contains the transcript of the December 11, 2012 hearing in which the trial court entered its oral
findings of fact and conclusions of law into the record.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    X Acting individually  Acting for the Court


Date: March 6, 2015